DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. Specifically, since the at least one variable impedance circuit (MTHX, MTHZ) as seen in Fig. 3 of Tai is disposed in at least the grounding area within MCV Par. 0028. Thus the rejection is maintained. Applicant's representative is invited to telephone the examiner for any clarification of any matter in this case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tai US Patent Application Publication 2017/0005413 (cited by applicant).
Regarding Claim 1, Tai teaches an antenna (Figs. 2, 3, 7), comprising: 
a radiating area (203 Fig. 3 Par. 0026), a grounding area (ground Fig. 3 Par. 0026), and a feeding area (area of feed 202 connected to 203 Fig. 3 Par. 0026), one end of the radiating area is electrically connected to a radio frequency front end (RF_Sig Fig. 3 Par. 0027), and 
at least one variable impedance circuit (MTHX, MTHZ Fig. 3 Par. 0026) is disposed in at least one of the grounding area (within area of MCV Fig. 3).
Tai in the embodiment of Fig. 3 is silent on the at least one variable impedance circuit is configured to: when impedance of the antenna does not match impedance of the radio frequency front end, or when impedance of the radio frequency front end changes, adaptively adjust the impedance of the antenna to control the impedance of the antenna to match the impedance of the radio frequency front end in a conjugate manner, or when impedance of the antenna matches impedance of the radio frequency front end, adaptively adjust the impedance of the antenna to control the impedance of the antenna to mismatch the impedance of the radio frequency front end.
However, Tai discloses the at least one variable impedance circuit is configured to: when impedance of the antenna does not match impedance of the radio frequency front end, or when impedance of the radio frequency front end changes, adaptively adjust the impedance of the antenna to control the impedance of the antenna to match the impedance of the radio frequency front end in a conjugate manner (Par. 0037-0038).
In this particular case, adaptively adjusting the impedance of the antenna is common and well known in the art as evident by Tai in order to ensure a better antenna performance in real time (Par. 0038).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the at least one variable impedance circuit to adaptively adjust the impedance of the antenna based on the teachings of Tai in order to ensure a better antenna performance in real time.
Regarding Claim 2, Tai as modified teaches wherein the at least one variable impedance circuit comprises a variable impedance element (MTHX, MTHZ Par. 0026, 0031); and the variable impedance element is configured to: when the impedance of the antenna does not match the impedance of the radio frequency front end, or when the impedance of the radio frequency front end changes, adaptively adjust a value of the variable impedance element to control the impedance of the antenna to match the impedance of the radio frequency front end in a conjugate manner (Par. 0037-0038 as in claim 1 in order to ensure a better antenna performance in real time).
Regarding Claim 3, Tai as modified teaches wherein the variable impedance element comprises at least a variable capacitor element (capacitors Fig. 3 Par. 0026, 0031).
Regarding Claim 4, Tai as modified teaches wherein when the impedance of the antenna does not match the impedance of the radio frequency front end, the variable impedance element adaptively adjusts the value of the variable impedance element to control automatic adjustment of a coefficient of the impedance of the antenna to approach or equal to a current coefficient of the impedance of the radio frequency front end, so that the impedance of the antenna matches the antenna at the radio frequency signal in a conjugate manner (Par. 0037-0038 as in claim 1 in order to ensure a better antenna performance in real time).
Regarding Claim 5, Tai as modified teaches wherein when the impedance of the antenna does not match the impedance of the radio frequency front end, the variable impedance element adaptively adjusts the value of the variable impedance element to control automatic adjustment of a coefficient of the impedance of the antenna to approach or equal to a current coefficient of the impedance of the radio frequency front end, so that the impedance of the antenna matches the antenna at the radio frequency signal in a conjugate manner (Par. 0037-0038 as in claim 1 in order to ensure a better antenna performance in real time).
Regarding Claim 6, Tai as modified teaches wherein the at least one variable impedance circuit further comprises at least one switching device (MTHX, MTHZ Par. 0026, 0031), the switching device is disposed in a target area (Fig. 3), at least one variable impedance element is disposed in the target area, and the target area is at least one of the radiating area, the grounding area, and the feeding area (Fig. 3); and the disposed switching device is configured to connect or disconnect the variable impedance element, and is configured to switch the variable impedance element connected to the target area (Par. 0037-0038 as in claim 1 in order to ensure a better antenna performance in real time).
Regarding Claim 7, Tai as modified teaches wherein the antenna is configured to: receive an instruction from a processor of a communications apparatus (22 Par. 0026), and switch statuses of switching devices to update a connectivity status combination of the switching devices (Par. 0026).
Regarding Claim 9, Tai teaches a communications apparatus (Figs. 2, 3, 7), comprising: a radio frequency front end (RF_Sig Fig. 3 Par. 0027) and an antenna (20 Fig. 3 Par. 0025), the antenna comprising a radiating area (203 Fig. 3 Par. 0026), a grounding area (ground Fig. 3 Par. 0026), and a feeding area (area of feed 202 connected to 203 Fig. 3 Par. 0026), and at least one variable impedance circuit (MTHX, MTHZ Fig. 3 Par. 0026) is disposed in at least one of the grounding area (within area of MCV Fig. 3), wherein one end of the radiating area is electrically connected to the radio frequency front end (RF_Sig Fig. 3 Par. 0027); the radio frequency front end is configured to receive and send an electromagnetic wave signal (Par. 0026, 0027).
Tai in the embodiment of Fig. 3 is silent on; and the at least one variable impedance circuit is configured to: when impedance of the antenna does not match impedance of the radio frequency front end, or when impedance of the radio frequency front end changes, adaptively adjust the impedance of the antenna to control the impedance of the antenna to match the impedance of the radio frequency front end in a conjugate manner, or when impedance of the antenna matches impedance of the radio frequency front end, adaptively adjust the impedance of the antenna to control the impedance of the antenna to mismatch the impedance of the radio frequency front end.
However, Tai discloses the at least one variable impedance circuit is configured to: when impedance of the antenna does not match impedance of the radio frequency front end, or when impedance of the radio frequency front end changes, adaptively adjust the impedance of the antenna to control the impedance of the antenna to match the impedance of the radio frequency front end in a conjugate manner (Par. 0037-0038).
In this particular case, adaptively adjusting the impedance of the antenna is common and well known in the art as evident by Tai in order to ensure a better antenna performance in real time (Par. 0038).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to configure the at least one variable impedance circuit to adaptively adjust the impedance of the antenna based on the teachings of Tai in order to ensure a better antenna performance in real time.
Regarding Claim 10, Tai as modified teaches wherein the at least one variable impedance circuit comprises a variable impedance element (MTHX, MTHZ Par. 0026, 0031); and the variable impedance element is configured to adaptively adjust a value of the variable impedance element when the impedance of the antenna does not match the impedance of the radio frequency front end, or when the impedance of the radio frequency front end changes, control the impedance of the antenna to match the impedance of the radio frequency front end in a conjugate manner (Par. 0037-0038 as in claim 9 in order to ensure a better antenna performance in real time).
Regarding Claim 11, Tai as modified teaches wherein the variable impedance element comprises at least a variable capacitor element (capacitors Fig. 3 Par. 0026, 0031).
Regarding Claim 12, Tai as modified teaches wherein when the impedance of the antenna does not match the impedance of the radio frequency front end, the variable impedance element adaptively adjusts the value of the variable impedance element to control automatic adjustment of a coefficient of the impedance of the antenna to approach or equal to a current coefficient of the impedance of the radio frequency front end, so that the impedance of the antenna matches the antenna at the radio frequency signal in a conjugate manner (Par. 0037-0038 as in claim 9 in order to ensure a better antenna performance in real time).
Regarding Claim 13, Tai as modified teaches wherein when the impedance of the antenna does not match the impedance of the radio frequency front end, the variable impedance element adaptively adjusts the value of the variable impedance element to control automatic adjustment of a coefficient of the impedance of the antenna to approach or equal to a current coefficient of the impedance of the radio frequency front end, so that the impedance of the antenna matches the antenna at the radio frequency signal in a conjugate manner (Par. 0037-0038 as in claim 9 in order to ensure a better antenna performance in real time).
Regarding Claim 14, Tai as modified teaches wherein the at least one variable impedance circuit further comprises at least one switching device (MTHX, MTHZ Par. 0026, 0031), the switching device is disposed in a target area, at least one variable impedance element is disposed in the target area (Fig. 3), and the target area is at least one of the radiating area, the grounding area, and the feeding area (Fig. 3); and the disposed switching device is configured to connect or disconnect the variable impedance element, and to switch the variable impedance element connected to the target area (Par. 0037-0038 as in claim 9 in order to ensure a better antenna performance in real time).
Regarding Claim 15, Tai as modified teaches wherein the antenna is configured to receive an instruction from a processor of a communications apparatus (22 Par. 0026), and switch statuses of switching devices to update a connectivity status combination of the switching devices (Par. 0026).
Claims 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tai US Patent Application Publication 2017/0005413 (cited by applicant) and De Foucauld et al. US Patent Application Publication 2012/0256698.
Regarding Claim 8, Tai as modified teaches the antenna according to claim 3 as shown in the rejection above.
Tai as modified is silent on wherein the variable impedance element disposed on the antenna is a detachable element.
However, De Foucauld et al. teaches a detachable impedance element (Par. 0014, 0015).
In this particular case, providing an impedance element on an antenna that is detachable is common and well known in the art as evident by De Foucauld et al. and a person having ordinary skill in the art recognizes that detachable elements are used to be easily changed or replaced.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the variable impedance element of Tai to be disposed on the antenna as a detachable element based on the teachings of Foucauld et al. in order to easily change it or replace it when needed.
Regarding Claim 16, Tai as modified teaches the antenna according to claim 11 as shown in the rejection above.
Tai as modified is silent on wherein the variable impedance element disposed on the antenna is a detachable element.
However, De Foucauld et al. teaches a detachable impedance element (Par. 0014, 0015).
In this particular case, providing an impedance element on an antenna that is detachable is common and well known in the art as evident by De Foucauld et al. and a person having ordinary skill in the art recognizes that detachable elements are used to be easily changed or replaced.
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the variable impedance element of Tai to be disposed on the antenna as a detachable element based on the teachings of Foucauld et al. in order to easily change it or replace it when needed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hossain et al. US Patent Application Publication 2011/0128200 discloses an antenna with a variable impedance unit.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845                    

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845